Citation Nr: 0018914	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  96-28 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury, including a concussion and skull fracture.

3.  Entitlement to service connection for a perforation of 
the left tympanic membrane.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals on 
appeal from a September 1994 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the benefit sought on appeal.  
The veteran, who had active service from October 1968 to 
October 1972, appealed that decision to the BVA and the case 
was forwarded to the Board for appellate review.


REMAND

A preliminary review of the records discloses that the 
veteran's representative noted that the veteran had requested 
a hearing before a Member of the Board at the RO on the VA 
Form 9 he submitted in connection with his appeal.  The 
representative acknowledged that the veteran had been 
afforded a hearing before the RO's Hearing Officer in May 
1995, but there was nothing in the record that indicated the 
veteran was afforded a hearing before a Member of the Board 
at the RO or that he had withdrawn that request.  As such, 
the veteran's representative requested that the case be 
returned to the RO.

Under these circumstances, the Board sent the veteran a 
letter in May 2000 to determine whether he still desired a 
hearing before a Member of the Board.  The letter concluded 
that if the veteran did not respond within 30 days of the 
date of the letter the Board would return the case to the RO 
to afford him a hearing before a Member of the Board at the 
RO as he had requested in his VA Form 9.  No response was 
received from the veteran with that 30-day period.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:


The veteran should be scheduled for a 
hearing before a Member of the BVA at the 
next available opportunity, to the extent 
possible, as requested in his Substantive 
Appeal.  Thereafter, the case should be 
returned to the Board.  


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




